Exhibit 10.4

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Amendment”), dated as of
June 22, 2015 (the “Effective Date”), is entered into between Martha Stewart
Living Omnimedia, Inc., a Delaware corporation (the “Company”) and Allison C.
Hoffman (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive previously entered an Employment
Agreement, dated as of October 16, 2014 (the “Employment Agreement”);

WHEREAS, Section 17 of the Employment Agreement permits the parties to amend the
Employment Agreement by written agreement;

WHEREAS, to reward the Executive for the extraordinary efforts and achievements
that have been, and will be, required of her in the performance of her duties
during 2015, the Company is making available to the Executive the opportunity to
receive a special bonus on the terms and conditions set forth below; and

WHEREAS, the Executive and the Company intend hereby to amend the Employment
Agreement to provide the Executive the right to receive a special bonus on the
terms and conditions set for below.

NOW, THEREFORE, in consideration of the mutual promises, agreements, and
consideration set forth below, the parties agree to the following terms:

TERMS

1. Guaranteed Bonus. As of the Effective Date, the following is hereby added as
Section 3(c) of the Employment Agreement:

“(c) Special Bonus

(i) With respect to calendar year 2015, the Executive shall receive a one-time,
non-recurring, guaranteed bonus in the amount of $150,000 (the “Special Bonus”),
that shall be separate and distinct from, and in addition to, any payment that
may be payable to Executive under the Company’s annual incentive plan, if
(i) the Executive is still employed by the Company on December 31, 2015 or
(ii) the Executive’s employment is terminated prior to such date by the Company
without Cause.



--------------------------------------------------------------------------------

(ii) Payment in respect of any Special Bonus shall be made in a single lump sum
on, or within five (5) business days, following December 31, 2015.
Notwithstanding the immediately preceding sentence, if the Executive’s
employment is terminated by the Company without Cause prior to the time at which
such Special Bonus is paid, the Executive shall be paid her Special Bonus not
later than 10 business days following the termination of her employment. If,
prior to the date such Special Bonus is otherwise paid, the Executive’s
employment with the Company is terminated by the Company for Cause or by the
Executive for any reason other than her death or Disability, (i) the Executive
shall forfeit her Special Bonus without consideration and (ii) the Company shall
have no further obligation to the Executive under the Agreement in respect of
such Special Bonus.

(iii) Notwithstanding anything in Section 3(c)(i) or (c)(ii) to the contrary, if
the Executive’s employment terminates prior to December 31, 2015 on account of
the Executive’s death or Disability, the Executive shall receive payment of a
pro-rated Special Bonus, based on the Executive’s service through the date of
termination, to be paid at the same time and manner as though the Executive
remained employed through December 31, 2015.

2. General.

(a) Except as specifically provided in this Amendment, the Employment Agreement
will remain in full force and effect and is hereby ratified and confirmed. To
the extent a conflict arises between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall prevail.

(b) This Amendment shall be construed under and enforced in accordance with the
laws of the State of New York without regard to the conflicts of law provisions
thereof. This Amendment constitutes the sole and entire agreement of the parties
with respect to amendment of the Employment Agreement and supersedes all prior
verbal and written understandings and agreements between the parties relating to
its subject matter. This Amendment may not be modified except in a writing
signed by both parties.

(c) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and shall have the same effect as if the signatures
hereto and thereto were on the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

MARTHA STEWART LIVING OMNIMEDIA, INC. By:

/s/ Daniel W. Dienst

Title: Chief Executive Officer EXECUTIVE By:

/s/ Allison Hoffman

Title: EVP – General Counsel & Secretary